Citation Nr: 1403962	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971, from November 1972 to November 1975, and from April 1985 to July 1985, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which granted service connection and assigned an initial 10 percent rating for hepatitis C.  

In January 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record in the Virtual VA e-folder.  The Virtual VA e-folder includes also VA treatment records which are not of record in the paper claims file; however, these records were considered by the RO in the May 2012 statement of the case (SOC).  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran.  The Board has also reviewed the Veteran's Veterans Benefits Management System (VBMS) e-folder, which does not contain any documents.  

In March 2013, the Veteran, via his attorney, submitted additional evidence and argument.  This submission was accompanied by a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a TDIU has not previously been addressed by the RO; however, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran testified in January 2013 that he is unemployed.  In February 2008, a VA clinician entered a vocational rehabilitation consultation request based on the Veteran's hepatitis diagnosis, noting that he was unable to work.  In September 2009, the Social Security Administration (SSA) determined that the Veteran was disabled as a result of his chronic liver disease and essential hypertension.  As the record suggests that the Veteran is unemployed due, at least in part, to his service-connected hepatitis C, the issue of entitlement to a TDIU has been raised.  Therefore, the Board has jurisdiction over this issue as part and parcel of the claim for a higher initial rating.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a new VA examination to evaluate his hepatitis C and the impact of his service-connected disabilities on his employability; to obtain additional VA treatment records; and to provide the Veteran notice regarding his claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim for a TDIU.  Furnish and ask the Veteran to complete a TDIU application form (VA Form 21-8940), as regards the claim for a TDIU.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C and his service-connected skin disorders (tinea versicolor, bilateral hand calluses, and pseudofolliculitis barbae).  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for treatment records from the Columbia VA Medical Center (VAMC) (to include the Greenville Clinic), dated since May 2012, to include the results of a 2012 liver biopsy, as referred to during the January 2013 hearing.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, RETURN THE CLAIMS FILE TO THE VA EXAMINER WHO CONDUCTED THE FEBRUARY 2012 VA EXAMINATION. IF THAT EXAMINER IS NOT AVAILABLE, FURTHER THE FILE TO ANOTHER SUITABLY QUALIFIED VA EXAMINER for the  Veteran to undergo VA examination to evaluate the service-connected hepatitis C and the impact of his service-connected disabilities on his employability.  

In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must describe all symptoms attributable to the Veteran's hepatitis C, including any fatigue, malaise, and anorexia.  If the examiner determines that the Veteran exhibits fatigue, malaise, and/or anorexia, he or she must comment as to the frequency of these symptoms (for example, whether they occur daily or intermittently).  The examiner must comment as to whether the Veteran's hepatitis C requires continuous medication.  He or she must also comment as to whether the Veteran's hepatitis C requires dietary restriction.    

The examiner must also specify whether the Veteran has experienced weight loss as a result of his hepatitis C (and if so, whether it is minor or substantial), or whether he has experienced other indications of malnutrition, and/or hepatomegaly related to hepatitis C.  The examiner must state whether the Veteran has had any incapacitating episodes (episodes of signs and symptoms severe enough to require bed rest and treatment by a physician) as a result of his hepatitis C in the prior 12-month period and, if so, describe the frequency and duration of these episodes.  

The examiner must comment upon whether the Veteran's hepatitis C, alone, results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

The examiner must also provide an opinion as to whether the Veteran's service-connected disabilities (hepatitis C, tinea versicolor, bilateral hand calluses, and pseudofolliculitis barbae), either separately or in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* A February 2008 liver biopsy revealed chronic active hepatitis with portal, periportal, and bridging fibrosis.  

* In March 2008, a VA gastroenterologist explained the liver biopsy results to the Veteran and stated that he had stage 2 grade 2 disease with bridging fibrosis, high viral load, genotype 1a.  

* In May 2008, the Veteran started treatment with peginterferon and ribavirin.  June 2008 laboratory testing revealed a drop in hemoglobin.  

* In June 2008, the Veteran's primary care provider advised him to limit fats and cholesterol.  

* In July 2008, the Veteran's hemoglobin was down to 10.6.  He was prescribed erythropoietin.  

* A September 2008 VA treatment record reports that the Veteran's hemoglobin was stable and he was back on 1200 mg. of ribavirin.  He was also to continue epogen.   The gastroenterologist noted that an early virologic response (EVR) had not been achieved.  The plan was to continue treatment until 24 weeks and check viral load again.  If the results were not negative, treatment would be discontinued.  

* In October 2008, the Veteran's gastroenterologist advised the Veteran that his HCV ultraquant results revealed a lack of response.  He was advised to stop treatment.  He was also advised to keep informed with newer treatments and possibly check back in two to three years for retreatment.  

* A November 2008 VA gastroenterology note reflects that treatment for hepatitis C was stopped after 24 weeks because the Veteran still had a positive viral load.  The gastroenterologist advised the Veteran to continue healthy eating habits, avoid alcohol, and have a healthy lifestyle.  The plan included "keep[ing] on look out for availability of newer agents" and the Veteran was to be referred back when newer agents were available in two to three years.  

* In June 2010, the Veteran reported to his primary care provider that he stopped hepatitis C treatment due to edema in legs, a drop in hemoglobin, and other complications.  The Veteran was counseled on the importance of diet and weight control in the control of blood pressure.  He was advised to limit sodium intake and reduce intake of dietary fats and cholesterol.  He was advised that a diet rich in fresh fruits and vegetables and low in dietary saturated fats and cholesterol was also beneficial in lowering blood pressure.  

* During treatment in December 2010, the Veteran's VA gastroenterologist informed him that drugs for hepatitis C may be available in the summer, but she noted that he was not sure whether or not he would like to be treated.  The physician advised the Veteran of the importance of absolute abstinence from alcohol and a healthy lifestyle.  

* A July 2011 VA treatment record notes that the Veteran asked about the availability of newer treatment regimens for his chronic hepatitis C.  His gastroenterologist informed him about two new drugs.  The Veteran reported that he remembered the side effects he went through during treatment and indicated that he was unsure whether he was ready for retreatment.  The gastroenterologist stated that she would treat the Veteran with telaprevir if he wanted to be treated. 

* A February 2012 VA primary care note reports that the Veteran was most recently seen in the Dorn hepatology clinic in July 2011 and he had decided not to pursue treatment medications for hepatitis C "at this time."  

* A February 2012 VA nursing note reflects that the Veteran had an appropriate BMI and he declined dietetic counseling.  

* On VA examination in February 2012, the examiner was asked to mark current signs or symptoms attributable to chronic or infectious liver disease.  He did not mark the requirement of dietary restriction.  He also indicated that continuous medication was not required for control of the Veteran's liver condition.  The examiner commented that the Veteran's hepatitis C was felt "total and permanent as [he] failed treatment and does not wish to pursue further treatment."  

* During the January 2013 hearing, the Veteran described fatigue and nausea related to his hepatitis C.  He reported that his prior treatment for hepatitis C had caused swelling in his feet and legs.  He testified that he had asked a VA clinician whether he needed to see a dietician and showed her his dietary guidelines for high blood pressure and she said no.  

* In March 2013, the Veteran submitted a drug-food interactions sheet documenting foods he was to avoid eating because of his blood pressure medication.  

* SSA records reflect that the Veteran has a high school education with additional training in arts and communications and welding.  He reported that he stopped working in May 2004 because he did not have any transportation.  He reported previously working as an assembler, drill press operator, plate mounter, and press assistant.  SSA determined that the Veteran was disabled as a result of his chronic liver disease and essential hypertension.  

In determining whether the Veteran's hepatitis C requires continuous medication, the examiner must consider and address the Veteran's assertion that he stopped treatment because of side effects.  In determining whether the Veteran's hepatitis C requires dietary restriction, the examiner must consider and address the Veteran's assertion that he declined dietary counseling regarding his hepatitis C because he was already on a restricted diet due to his hypertension and he was advised that these dietary restrictions were also relevant to his hepatitis C.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



